Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00328-CV

                                        Michael IDROGO,
                                            Appellant

                                                  v.

                                        Sarah GARRAHAN,
                                              Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-12389
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 29, 2015

DISMISSED FOR LACK OF JURISDICTION

           On May 27, 2015, Michael Idrogo filed a notice of appeal. In his notice of appeal, he

complains of the trial court failing to rule on his motion for default judgment. Nowhere in the

notice of appeal does appellant refer to a final, appealable order signed by the trial court. See TEX.

R. APP. P. 25.1(d); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (explaining that

a judgment or order is final for purposes of appeal if it actually disposes of all pending parties and

claims before the court). Nor does appellant point to an appealable interlocutory order. See, e.g.,
                                                                                    04-15-00328-CV


TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. Thus, it does not appear from appellant’s notice of

appeal that we have jurisdiction over this appeal.

        We therefore ordered appellant to show cause why this appeal should not be dismissed for

lack of jurisdiction. Appellant filed a response to our order. However, his response does not point

to an appealable order signed by the trial court. Therefore, we dismiss this appeal for lack of

jurisdiction.


                                                 PER CURIAM




                                                -2-